WALKER, P. J.
Tbe appellant cannot here complain of the action of the court in putting him to trial before tbe court sitting Avithout a jury, as no exception was reserved to that action of the court.—Code 1907, § 6243.
Elzie Lovett, a witness for tbe state, having testified that be srav tbe defendant seining tbe creek beloAV O’Mary’s Mill in the year 1911, it was not improper to alloAV the witness to answer the follOAving question asked by the prosecuting attorney: “Was it before or *240after laying-by time?” An answer to the question would merely tend to fix the date of the occurrence in reference to which the witness had deposed.
Nor is it made to appear that it was improper for the court to permit the game warden, who was the father of the witness above mentioned, to have communication with the solicitor while that witness was under examination.
The bill of exceptions does not purport to set out all the evidence adduced on the trial. For anything that appears, there may have been evidence to prove the venue which is not set out. Plainly this court cannot review the question of the sufficiency of the evidence to prove the venue, when the record does not purport to set out all the evidence.
Affirmed.